Citation Nr: 0405549	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  00-15 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to an increased rating for chronic low back 
strain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had active duty from December 1971 to April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  From the available records, it appears that the 
veteran lives in the state of Michigan.  


REMAND

In September 2002, the Board determined that additional 
development was needed prior to appellate consideration of 
the veteran's claim.  In accordance with procedures in effect 
at that time, the Board's Case Development Unit apparently 
arranged for an examination to be scheduled at the Iron 
Mountain VA Medical Center (MC).  In early 2003, the case was 
returned to the Board.  Unfortunately, the most recent two 
volumes of the veteran's 6-volume claims file cannot now be 
located.  Accordingly, final appellate consideration of the 
veteran's claim must again be deferred to permit the RO to 
conduct further attempts to locate the missing files or, if 
unsuccessful, to rebuild the claims file.  Moreover, given 
the passage of time and the missing records, the RO should 
obtain up-to-date treatment records and again undertake the 
previous development.  

In addition, in September 2003, VA revised the criteria for 
evaluating diseases and injuries of the spine.  The United 
States Court of Appeals of Veterans Claims has held that, in 
such instances, an appellant's claim must be evaluated under 
the provisions of both sets of criteria, the old and the new, 
applying the criteria that are more favorable to the 
appellant.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Further, VA's General Counsel has held that if the amended 
regulation is more favorable to the claimant, then the 
retroactive reach of the regulation is governed by 
38 U.S.C.A. § 5110(g), which provides that VA may, if 
warranted by the facts of the claim, award a benefit based on 
a change in law retroactive to, but no earlier than, the 
effective date of the change.  VAOPGCPREC 3-2000.  The Board 
is bound by that ruling.  On Remand, the RO should provide 
the veteran with both sets of revised rating criteria and 
should, after scheduling him for another orthopedic 
examination, again consider the veteran's claim under both 
sets of criteria.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should attempt to locate the 
two missing volumes of the veteran's 
claims file.  If all attempts to locate 
the files are unsuccessful, the RO 
should, with the assistance of the 
veteran and his accredited 
representative, rebuild the missing 
portions of the claims file, to the 
extent possible.  

2.  The RO should specifically inform the 
veteran about the information and 
evidence not of record that is necessary 
to substantiate his claim, about the 
information and evidence that VA will 
seek to provide, and about the 
information and evidence that he is 
expected to provide.  Further, the RO 
should request that the veteran provide 
all evidence in his possession that 
pertains to his claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The veteran should be requested to 
provide the names and addresses of all 
health care providers who have treated 
him for the service-connected low back 
disability in recent years.  With any 
needed signed releases, the RO should 
request copies of the records of all 
treatment indicated by the veteran.  All 
records so obtained should be associated 
with the claims file.  

4.  The RO should obtain a copy of the 
report of any examination that was 
conducted at the Iron Mountain VAMC 
pursuant to the Board's earlier 
development request.  

5.  Upon completion of all of the steps 
directed above, as well as any other 
development indicated by the evidence, 
the RO should schedule the veteran for an 
orthopedic examination.  The claims file 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All indicated special tests 
should be completed.  The examiner's 
report should fully set forth all current 
complaints and pertinent clinical 
findings in accordance with the revised 
examination protocol, and should describe 
in detail the presence or absence and the 
extent of any functional loss due to the 
veteran's chronic low back strain.  
Consideration should be given to any loss 
due to reduced or excessive excursion, or 
due to decreased strength, speed, or 
endurance, as well as any functional loss 
due to absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the examiner 
should comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the appellant is supported by 
adequate pathology, e.g., muscle spasm, 
and is evidenced by his visible behavior, 
e.g., facial expression or wincing, on 
pressure or manipulation.  The examiner's 
inquiry in this regard should not be 
limited to muscles or nerves, but should 
include all structures pertinent to 
movement of the joint.  It is important 
for the examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the low 
back disability that develops on use.  In 
addition, the examiner should express an 
opinion as to whether pain or other 
manifestations occurring during flare-ups 
or with repeated use could significantly 
limit functional ability of the affected 
part.  The examiner should portray the 
degree of any additional range of motion 
loss due to pain on use or during flare-
ups.  All opinions expressed should be 
supported by reference to pertinent 
evidence.  

6.  Thereafter, the RO should again 
consider the veteran's claim for an 
increased rating for his service-
connected chronic low back strain, under 
both the old and the revised rating 
criteria for disabilities of the spine.  
If any action taken remains adverse to 
the veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



